Per Curiam,
An examination of the testimony in this case convinces us that the findings of fact contained in the opinion of the court were fully justified by the evidence. We find no error in the conclusions of law made by the master, and are clearly of opinion that the decree of the court should be sustained upon the facts found by the court and the conclusions of law expressed in the master’s report. We do not think there was any error in the rulings of the master upon the questions of evidence submitted to him and, hence, we cannot sustain any of the errors assigned. The question of Miss Bell’s salary was raised too late. On its merits her claim to salary was so plainly just that no question was raised about it, but it was acquiesced in for many years. It does not appear that any exception on this account was taken before the master or in the court below, and it is too late to raise it here for the first time.
Decree affirmed and appeal dismissed at the cost of the appellant.